Case 3:17-cv-03226-MAS-DEA Document 55-20 Filed 09/06/19 Page 1 of 27 PageID: 1104

                                                                               1
                                      SUPERIOR COURT OF NEW JERSEY
                                      LAW DIVISION - OCEAN COUNTY
                                      DOCKET NO. L-2891-14 PW
             - - - - - - - - - - - - - - - -:
              OROS BAIS YAAKOV HIGH SCHOOL, :
              a nonprofit corporation of    :
              the State of New Jersey       :          DEPOSITION UPON
                                            :          ORAL EXAMINATION
                             Plaintiff,     :
                                            :                   of
                    vs.                     :
                                            :           JEFFREY MICHAEL
              TOWNSHIP OF JACKSON, N.J.,    :                   PURPURO
              ad JACKSON TOWNSHIP ZONING    :
              BOARD OF ADJUSTMENT,          :
                                            :
                             Defendants.    :
             - - - - - - - - - - - - - - - -:

                                  Toms River, New Jersey
                                 Tuesday, November 13, 2018



                              DEPOSITION of JEFFREY MICHAEL PURPURO in

             the above-entitled action by and before PATRICIA J.

             RUSSONIELLO, a Certified Court Reporter and Notary

             Public of the State of New Jersey, at the office of

             GILMORE & MONAHAN, P.C., 10 Allen Street, commencing

             at 11:11 a.m.




             HUDSON REPORTING & VIDEO                          1-800-310 1769

     New York              Hudson Reporting and Video                  New Jersey
     Connecticut           Nationwide 1-800-310-1769                 Pennsylvania
Case 3:17-cv-03226-MAS-DEA Document 55-20 Filed 09/06/19 Page 2 of 27 PageID: 1105

                                                                        44
  1    only employees for the past three years other than
  2    yourself in your department?

  3             A.      Yes.

  4             Q.      Okay.    Are you aware of people in
  5    Jackson Township using their homes as synagogues?

  6             A.      I am not aware.

  7             Q.      Okay.    So that has not been an issue in
  8    Jackson Township?

  9             A.      It's not been an issue because it's not

 10    been prove -- it's not been an issue.

 11             Q.      Okay.    Do you know if there have been

 12    any enforcement actions maintained against anyone in

 13    Jackson Township for using their home as a synagogue?

 14             A.      I did write a viola -- or a Summons and

 15    we did go to Court and it was my -- it was my charge
 16    that because there was no one living -- it was my --

 17    it was my interpretation through daily investigation,

 18    so to speak, that there was no one living in the house

 19    but on weekends it was being used as a place of

 20    assembly.
 21             Q.      Okay.    And did that interpretation that

 22    you made result in the violation notice?
 23             A.      Yes.

 24             Q.      All right.     Where was that property?

 25    What was the address?


New York             Hudson Reporting and Video                New Jersey
Connecticut          Nationwide 1-800-310-1769               Pennsylvania
Case 3:17-cv-03226-MAS-DEA Document 55-20 Filed 09/06/19 Page 3 of 27 PageID: 1106

                                                                              45
        1             A.      146 South New Prospect.
        2             Q.      Okay.

        3             A.      In Jackson, of course.

        4             Q.      And when was that?
        5             A.      What the -- what the process is is that

        6    we do -- let's go with -- only because I can't give

        7    you an exact date.       I would say at this point two
        8    years ago I would say the process was started.

        9             Q.      Okay.

       10             A.      September, October of 2016.

       11             Q.      All right.     Who directed you to conduct

       12    an investigation of that property?

       13             A.      No one.

       14             Q.      Well, how did you learn that there might

       15    be an issue with that property?
       16             A.      Well, the E-mails I would receive from

       17    perhaps Hope Drew may have been -- may have been one

       18    to alert me to a situation that they may be using the

       19    house as a -- she called it a place of assembly -- she

       20    called it a house of worship.         I wasn't getting
       21    involved with the worship part.          I'm just calling it

       22    an assembly use so I would say some of the residents
       23    alerted me.

       24             Q.      Okay.     Any other residents you recall?

       25             A.      No.


     New York              Hudson Reporting and Video               New Jersey
     Connecticut           Nationwide 1-800-310-1769              Pennsylvania
Case 3:17-cv-03226-MAS-DEA Document 55-20 Filed 09/06/19 Page 4 of 27 PageID: 1107

                                                                        46
  1            Q.       All right.    And with respect to that

  2    property did you go out and do a personal observation?

  3            A.       Yes.

  4            Q.       Okay.   Was that on a weekend?

  5            A.       No.

  6            Q.       Okay.   So when did you go out and view

  7    that property?     How many times?

  8            A.       I would say I -- approximately 30 days --

  9    30 business days during the -- you know, during that

 10    time period twice a day to see, you know, if there was

 11    someone living there, knocked on the front door,

 12    walked the property.      You know, it's my -- it's my --

 13    it's always my MO, so to speak, that if I'm going to

 14    write a violation or a Summons I'm going to have

 15    enough information to back me up.

 16            Q.       Okay.   Did you ever speak to an owner of

 17    that property or someone residing there?

 18            A.       I spoke to some -- well, I spoke to

 19    someone who said he was a resident.          I have never

 20    spoken to the owner.

 21            Q.       All right.    And what was the -- and what

 22    information did you have that resulted in you writing

 23    a violation?

 24            A.       My daily observations that there was no

 25    one living in the house along with reports from Code


New York              Hudson Reporting and Video               New Jersey
Connecticut           Nationwide 1-800-310-1769              Pennsylvania
Case 3:17-cv-03226-MAS-DEA Document 55-20 Filed 09/06/19 Page 5 of 27 PageID: 1108

                                                                              47
        1    Enforcement who do do site visits on weekends and
        2    based on no one living there during the week, based on

        3    my daily visits noting that no one was living there

        4    during the week and reports back to Code Enforcement
        5    saying that Friday and Saturday there are people

        6    assembling at the property, that was enough for me to

        7    at least write the violation.
        8             Q.      Okay.    Did you have a number of

        9    individuals that someone observed on the weekend days

       10    that -- that gave the basis for the violation?

       11             A.      Yes.    There may have been -- not a point

       12    of how many people but perhaps 40 to 50 vehicles on

       13    the driveway and on the -- on the lawn and so it was

       14    more of a vehicle -- car count than a...

       15             Q.      Okay.    And was the use there that you --
       16    that you violated them with respect to assembly or

       17    house of worship?

       18             A.      Assembly.

       19             Q.      Assembly.

       20                     And was -- did the individuals who were
       21    assembling there were they Orthodox Jewish?

       22             A.      Yes.
       23             Q.      Okay.    And what was the result of that

       24    violation notice?

       25             A.      And, of course, because now that I think


     New York              Hudson Reporting and Video               New Jersey
     Connecticut           Nationwide 1-800-310-1769              Pennsylvania
Case 3:17-cv-03226-MAS-DEA Document 55-20 Filed 09/06/19 Page 6 of 27 PageID: 1109

                                                                        48
  1    about it -- maybe I shouldn't even be talking about it
  2    but I wrote the Summons.        It went to Court.       The Judge

  3    sided with my violation.        It's since been appealed and

  4    it's still pending.
  5             Q.      Okay.     And you undertook to monitor that

  6    house on the 30 business days on your own without any

  7    direction from anybody on the Township Council or
  8    administration to do so?

  9             A.      No.     That was on my own accord.       I mean,

 10    that was -- that's part of my -- my duty.

 11             Q.      Okay.     Did you discuss this particular

 12    matter with anyone on the Township Council or in the

 13    administration?

 14             A.      Council -- Township Council, no.

 15    Administration just that I was conducting site visits
 16    in case anyone ever questioned what we were doing

 17    about it, so to speak.

 18             Q.      Okay.     Is -- how about with other -- did

 19    you discuss this with other residents other than those

 20    you've identified as having made the complaint to you?
 21             A.      Did I discuss what?

 22             Q.      Discuss the fact that this use was not
 23    in conformance with the code of Jackson Township?

 24             A.      I would say no.       I would have no reason

 25    to discuss that with -- with anyone other than either,


New York             Hudson Reporting and Video                New Jersey
Connecticut          Nationwide 1-800-310-1769               Pennsylvania
Case 3:17-cv-03226-MAS-DEA Document 55-20 Filed 09/06/19 Page 7 of 27 PageID: 1110

                                                                        78
  1    reason to go any further with that investigation.
  2             Q.      Okay.     When did the complaints start

  3    regarding the schuls in the Township?

  4             A.      I hate to say this is a guess but this
  5    is a guess.     I could go back to the E-mails and, you

  6    know -- three years ago?

  7             Q.      Okay.     And what is the nature of the
  8    complaints that you're receiving?

  9             A.      That folks are using a residence as a

 10    place of worship or a schul.

 11             Q.      Okay.     And do you recall specifically

 12    what individuals have made those complaints with you?

 13             A.      Again, if we went through the E-mails

 14    I'm sure it's going to be, you know, the -- I believe

 15    there was that Chris Hope or Hope Drew.
 16                     This Kissenberth -- Kissenberth may have

 17    been one of them.        Number 44 on the list.

 18                     Perhaps that Kelly Kanis.

 19                     I can't pinpoint exactly which one was

 20    complaining about what so if I went through the
 21    E-mails I could probably give you a better answer.

 22             Q.      Okay.     And what do you do when you
 23    receive a complaint about an alleged schul that's

 24    operating illegally in the Township?

 25             A.      If it is the initial complaint I will do


New York             Hudson Reporting and Video                New Jersey
Connecticut          Nationwide 1-800-310-1769               Pennsylvania
Case 3:17-cv-03226-MAS-DEA Document 55-20 Filed 09/06/19 Page 8 of 27 PageID: 1111

                                                                              79
        1   my -- my site visit.      You know, I'll do some -- I'll

        2   do some investigating through Housing Department to see

        3   if there was a rental CO issued and if indeed, you

        4   know, someone was living there.        If that's the case I --

        5   I don't get involved.

        6            Q.      Okay.   And what's your understanding of

        7   the law regarding schuls in Jackson Township?

        8            A.      Well, that's seemingly a little broad.

        9            Q.      Are they permitted?

       10            A.      Well, I don't have the book in front of

       11   me so I couldn't -- there are -- there are zones that

       12   permit houses of worship as either permitted use,

       13   perhaps some zones permitted as a conditional use so

       14   without the book in front of me I -- I couldn't tell

       15   you for sure where they're permitted but there are

       16   zones that do permit them.

       17            Q.      Okay.   And are those the only two uses

       18   under which a schul would fall in the Township?

       19            A.      Again, my book doesn't -- won't have the

       20   term "schul" in there.      It will have, you know,

       21   churches or places of worship.

       22                    If that's what the perception of a schul

       23   is, a place of worship, then, you know, there are

       24   zones that do permit -- that do permit -- does permit

       25   that use.


     New York              Hudson Reporting and Video               New Jersey
     Connecticut           Nationwide 1-800-310-1769              Pennsylvania
Case 3:17-cv-03226-MAS-DEA Document 55-20 Filed 09/06/19 Page 9 of 27 PageID: 1112

                                                                        80
  1              Q.     Okay.    So what -- is a schul a house of
  2    worship --

  3              A.     That's my understanding.

  4              Q.     -- in your -- in your opinion?
  5                     Would that be your interpretation for

  6    Jackson Township?

  7                     MS. TUTELO:      Objection to form.      You can
  8    answer.

  9              A.     Yeah.    I don't have the definition of

 10    either in front of me but that's my perception, yes.

 11              Q.     Okay.    I'm trying to find out where a

 12    schul would fall in terms of enforcement for you in --

 13    as far as a definition of what it is under the code.

 14              A.     If it came to that I would ask an

 15    Applicant because it would be an application that,
 16    "Okay.     What's your interpretation of -- of this use?"

 17    If it fits under perhaps house of worship, then we

 18    would find the zone where it's permitted and get you

 19    in front of the right Board.

 20              Q.     How many properties have you yourself
 21    investigated with respect to a proposed -- I'm

 22    sorry -- not proposed -- with respect to an alleged
 23    schul operating on a property in Jackson Township?

 24              A.     Maybe five.

 25              Q.     Okay.    And have you --


New York              Hudson Reporting and Video               New Jersey
Connecticut           Nationwide 1-800-310-1769              Pennsylvania
Case 3:17-cv-03226-MAS-DEA Document 55-20 Filed 09/06/19 Page 10 of 27 PageID: 1113

                                                                              81
        1             A.       Ten.    Let's go with ten to be safe.
        2             Q.       Okay.    Have you issued any citations?

        3             A.       Just the one on that 146 South New

        4    Prospect.
        5             Q.       Okay.    And tell me in terms of your

        6    investigation exactly what you do when you get one of

        7    these complaints.
        8             A.       Well, because I'm not going to get in

        9    the way of someone using their house as an assembly

       10    use, prayer sessions, football game, whatever it

       11    happens to be, if someone's living there, you know,

       12    that's my first criteria; to see if someone's living

       13    there.    If someone's living there I'm done because

       14    then I'm dealing with, you know, someone having people

       15    over for whatever reason and the residential nature of
       16    that home is still being complied with so -- the

       17    wording is a little strange but that's the gist of,

       18    you know, what I do.

       19                      Once I find that there's someone living

       20    there, then I'm done.
       21             Q.       What about monitoring of these

       22    properties in terms of doing a visual inspection?               Do
       23    you engage in that?

       24             A.       Yes.

       25             Q.       Okay.    And how often would you monitor,


      New York              Hudson Reporting and Video               New Jersey
      Connecticut           Nationwide 1-800-310-1769              Pennsylvania
Case 3:17-cv-03226-MAS-DEA Document 55-20 Filed 09/06/19 Page 11 of 27 PageID: 1114

                                                                              93
        1    I have to turn this back on you.

        2                     What's your interpretation of a modular

        3    building?

        4                     MS. RATH:    Well, let's mark this.

        5                     (Exhibit P-211 marked for identification.)

        6            Q.       Okay.    And you've been handed P-211.

        7                     Were you aware that the Mayor, Michael

        8    Reina, had a concern regarding trailers in Jackson

        9    Township?

       10            A.       What type of trailers?

       11            Q.       Trailers that "have become a

       12    increasingly popular way of getting congregations of

       13    different faith-based groups, students and employees

       14    into small spaces to accommodate needs."

       15                     Were you aware that the Mayor had a

       16    concern of that nature?

       17            A.       No, I was not aware.

       18            Q.       Did he ever communicate that to you?

       19            A.       Did he ever convey that to me that he

       20    was concerned?

       21            Q.       Right.

       22            A.       Not that I recall.

       23            Q.       Okay.    But he did send you a particular

       24    trailer to review or investigate at 88 Thompson Bridge

       25    Road?


      New York              Hudson Reporting and Video               New Jersey
      Connecticut           Nationwide 1-800-310-1769              Pennsylvania
Case 3:17-cv-03226-MAS-DEA Document 55-20 Filed 09/06/19 Page 12 of 27 PageID: 1115

                                                                        94
   1            A.       Yes.
   2            Q.       Okay.     And did you do that

   3    investigation?

   4            A.       Yes.
   5            Q.       Okay.     And what was your determination?

   6            A.       That it was a camper that was on site

   7    that the folks were living in while they renovated
   8    their house.

   9            Q.       Okay.     So was there any violation issued

 10     with respect to that trailer?

 11             A.       No.     Because the idea that the trailer

 12     was there for them to live in while they were

 13     renovating their house, the approval for that trailer

 14     was issued by administration so I had no concerns.

 15             Q.       Okay.     Have you seen -- do you have any
 16     idea what the Mayor meant by "congregations of

 17     different faiths"?

 18             A.       No.

 19             Q.       Okay.     Have you seen the use of trailers

 20     in Jackson Township by religious groups?
 21             A.       Let's clear up trailer.

 22             Q.       Okay.
 23             A.       Now, there is an office trailer that's

 24     being used at a church on Harmony Road that they got

 25     approvals for from the Board of Adjustment but they're


New York              Hudson Reporting and Video               New Jersey
Connecticut           Nationwide 1-800-310-1769              Pennsylvania
Case 3:17-cv-03226-MAS-DEA Document 55-20 Filed 09/06/19 Page 13 of 27 PageID: 1116

                                                                        96
   1            Q.       Now, Mr. Purpuro, I don't want to
   2    mispronounce the word.        I believe it's Sukkots (sic)?

   3    Are you familiar with that term?

   4            A.       Yes.
   5            Q.       Okay.     What term do you use?

   6            A.       Sukkah.

   7            Q.       Sukkah.     Okay.   Sukkah.    Okay.
   8                     Have you received complaints regarding

   9    sukkahs in the Township of Jackson?

 10             A.       Yes.

 11             Q.       Okay.     And who have those complaints

 12     come from?

 13             A.       I don't recall.

 14             Q.       Okay.     When did the complaints start?

 15             A.       I would say three years ago.
 16             Q.       Okay.     And what's this issue about?

 17     What are the complaints about?

 18             A.       More so the placement and the appearance

 19     of the structure.

 20             Q.       Okay.     And when you say "structure" what
 21     are you referring to?

 22             A.       The sukkah.
 23             Q.       Okay.     And what do you understand a

 24     sukkah to be?

 25             A.       It is a structure that folks put up


New York              Hudson Reporting and Video               New Jersey
Connecticut           Nationwide 1-800-310-1769              Pennsylvania
Case 3:17-cv-03226-MAS-DEA Document 55-20 Filed 09/06/19 Page 14 of 27 PageID: 1117

                                                                              97
        1    during a certain time of the year so -- for them to
        2    observe -- as -- as part of a religious belief.

        3             Q.       Okay.   And those would be Jewish

        4    individuals?
        5             A.       Yes.

        6             Q.       Okay.   What do you do when you receive a

        7    complaint regarding a sukkah?
        8             A.       I'll investigate to see if we've issued

        9    a permit for one and if not I have a standard form

       10    that I send that it's the most informal way of gaining

       11    compliance for fence, pool, sukkah; whatever it

       12    happens to be.

       13             Q.       Okay.   As part of the documents you

       14    produced here today did you produce documents relating

       15    to the sukkah complaints?
       16             A.       I would say no mainly because I was just

       17    printing out the permits that I issued and I don't

       18    even recall ever sending a -- one of those informal

       19    complaints out so the answer's no.

       20             Q.       Okay.   Have you ever violated any
       21    Township resident -- issued a notice of violation with

       22    respect to a sukkah?
       23             A.       I would say no and I didn't look through

       24    my different programs to look for violations but even

       25    then it would have been difficult to pinpoint the


      New York              Hudson Reporting and Video               New Jersey
      Connecticut           Nationwide 1-800-310-1769              Pennsylvania
Case 3:17-cv-03226-MAS-DEA Document 55-20 Filed 09/06/19 Page 15 of 27 PageID: 1118

                                                                        98
   1    reasoning for doing a violation.          I just had a
   2    difficult time getting the key words for the permits

   3    so I would say I did not issue a violation.

   4              Q.        Okay.   Were you ever directed by a
   5    Township official to investigate an issue of a sukkah

   6    on a property?

   7              A.        Yes.
   8              Q.        Who?

   9              A.        I -- if or when a complaint may have

 10     come in it may have been directed to the Mayor's

 11     office or administration, it would have been forwarded

 12     to me to investigate so I can't tell you exactly who

 13     it was.        Administration.   It may have been the Mayor.

 14               Q.        Okay.   Did anybody contact you in any

 15     other fashion from the administration or Council
 16     regarding investigating an alleged sukkah or -- I'm

 17     sorry -- a sukkah in the Township?

 18               A.        Anyone other than?

 19               Q.        Other than it coming in by the way you

 20     just indicated?
 21               A.        I don't recall one way or the other.

 22               Q.        Okay.   Do you recall any particular
 23     official involved in formulating the issue of whether

 24     sukkahs were illegal or legal in the Township of

 25     Jackson?


New York                 Hudson Reporting and Video            New Jersey
Connecticut              Nationwide 1-800-310-1769           Pennsylvania
Case 3:17-cv-03226-MAS-DEA Document 55-20 Filed 09/06/19 Page 16 of 27 PageID: 1119

                                                                             101
        1              A.        That a permit's required for a
        2    structure?

        3              Q.        Yes.    Yes.

        4              A.        Yes.
        5              Q.        How about with respect to sukkahs?        Is

        6    there anything individually separate --

        7              A.        No.
        8              Q.        -- for that?

        9                        And how long can they be up?

       10              A.        They can -- zoning requirements don't

       11    require so theoretically they can be up forever.

       12              Q.        Okay.    And if we turn to Page 2, the

       13    first page of this document you have in front of you,

       14    417, you sent an E-mail to the Mayor regarding these

       15    sukkah structures and not anyone else on the Council.
       16                        Do you know why you would have responded

       17    to the Mayor individually?

       18              A.        No, but only to the -- mainly because --

       19    well, only because if it's something that -- not to

       20    say he's not aware of everything that goes on in our
       21    office.        Just wanted to keep -- somebody wants to be

       22    kept current on the current issues in town.
       23              Q.        Okay.    And when it indicates, "attached

       24    are three violations that were recently written" did

       25    you write those three violations?


      New York                Hudson Reporting and Video             New Jersey
      Connecticut             Nationwide 1-800-310-1769            Pennsylvania
Case 3:17-cv-03226-MAS-DEA Document 55-20 Filed 09/06/19 Page 17 of 27 PageID: 1120

                                                                       102
   1              A.     Well, I must have and I can't say for
   2    sure what the addresses were and what even prompted

   3    them but looking at the subject apparently ones were

   4    written.
   5              Q.     Okay.    Isn't it true that it's based

   6    upon receipt or you receive certain complaints from

   7    Township residents regarding these sukkahs?
   8              A.     Yes.    Certainly it's a big town.        It's

   9    tough to see everything that's going on everywhere so

 10     when we do get a complaint we do investigate.

 11               Q.     Okay.    Have there been any violations

 12     issued this year for sukkahs?

 13               A.     No.

 14               Q.     Okay.

 15               A.     Not by me.
 16               Q.     Okay.    Do you know if there were any at

 17     all by the Township?

 18               A.     I don't know.

 19               Q.     Okay.    And with respect to sukkahs this

 20     year were you asked to investigate any properties?
 21               A.     No.

 22               Q.     Okay.    And would you not agree that this
 23     issue concerns the Orthodox Jewish community only?

 24                      MS. TUTELO:     Objection to form.       You can

 25     answer.


New York               Hudson Reporting and Video              New Jersey
Connecticut            Nationwide 1-800-310-1769             Pennsylvania
Case 3:17-cv-03226-MAS-DEA Document 55-20 Filed 09/06/19 Page 18 of 27 PageID: 1121

                                                                             103
        1             A.       The subject of sukkahs?        Would I --
        2             Q.       Yes.

        3             A.       Would I -- I would agree that sukkahs

        4    pertain to the Jewish community.
        5             Q.       Have you ever received complaints about

        6    tarps around pools in Jackson Township?

        7             A.       Yes.
        8             Q.       And what's this issue about?

        9             A.       What's this issue about?

       10             Q.       Yes.

       11             A.       It's about folks who put tarps around

       12    their pool.      I mean, they're -- they're put up so the

       13    women can swim in the pool without anyone seeing them.

       14             Q.       And by "folks" you're referring to the

       15    Orthodox Jewish community?
       16             A.       In these instances, yes.

       17             Q.       Okay.   When did the complaints start?

       18             A.       I would say probably two years ago.

       19             Q.       Are they still ongoing?

       20             A.       Well, certainly none of the tarps are up
       21    now because of the time of year.

       22             Q.       This past summer did you have
       23    complaints?

       24             A.       Yes.

       25             Q.       Okay.   Were -- who do you receive the


      New York              Hudson Reporting and Video               New Jersey
      Connecticut           Nationwide 1-800-310-1769              Pennsylvania
Case 3:17-cv-03226-MAS-DEA Document 55-20 Filed 09/06/19 Page 19 of 27 PageID: 1122

                                                                       104
   1    complaints from?
   2            A.       In these instances there was one that

   3    came in from a woman who lived on the same road as one

   4    of the alleged violators and we -- as we speak we have
   5    two applications in front of the Board of Adjustment

   6    for folks who put tarps up that are of a material

   7    that's not permitted and at a height that's not
   8    permitted.

   9            Q.       Okay.    And how many properties have you

 10     investigated with respect to this issue?

 11             A.       Five.

 12             Q.       Okay.    And were you ever directed by a

 13     Township official to investigate these issues?

 14             A.       No.

 15             Q.       And what's your understanding of the law
 16     regarding the use of these tarps?

 17             A.       Well, my understanding which was

 18     substantiated by the Board of Adjustment, an Applicant

 19     went in front of the Board for interpretation of the

 20     material being used.       The Board determined that using
 21     a tarp as a barrier or a fence was prohibited by the

 22     ordinance so my understanding is that using a tarp as
 23     a fence is not permitted.

 24             Q.       Okay.    All right.     Is that the

 25     Virchlizer (phonetic) property?


New York              Hudson Reporting and Video               New Jersey
Connecticut           Nationwide 1-800-310-1769              Pennsylvania
Case 3:17-cv-03226-MAS-DEA Document 55-20 Filed 09/06/19 Page 20 of 27 PageID: 1123

                                                                             105
        1             A.       Yes.
        2             Q.       Okay.    And are you using that property's

        3    determination regarding interpretation as the baseline

        4    for other complaints that come in?
        5             A.       Yes.

        6             Q.       Okay.    And have you issued violations

        7    regarding to these tarps?
        8             A.       I would say that since that application

        9    was concluded I used my informal method to gain

       10    compliance by sending that form letter out saying, you

       11    know, "The tarp material is not permitted.             Either

       12    remove it or go for a variance."

       13             Q.       Do we have a copy of the letters that

       14    you've sent out in the production we have?

       15             A.       I don't think that was part of your
       16    request for information.

       17             Q.       Okay.    And there have been three matters

       18    that have proceeded before the Board with respect to

       19    these tarps.      Is that correct?

       20             A.       One was that the interpretation --
       21             Q.       Mm'mm.

       22             A.       -- on White Road.
       23                      There were -- there was one recently

       24    heard by the Board of Adjustment where the Applicant

       25    came in for a -- for the ten-foot tarp.


      New York              Hudson Reporting and Video               New Jersey
      Connecticut           Nationwide 1-800-310-1769              Pennsylvania
Case 3:17-cv-03226-MAS-DEA Document 55-20 Filed 09/06/19 Page 21 of 27 PageID: 1124

                                                                       106
  1                    He then amended his application to put

  2    up a -- an eight-foot fence in place of the tarp

  3    material.

  4            Q.      Okay.    And what happened to the other

  5    two?

  6            A.      They're pending.     One is going to be

  7    heard next month at the next Zoning Board meeting

  8    and -- actually there are two that are -- that are

  9    pending in front of the Board.

 10            Q.      Do you know the names of those Applicants?

 11            A.      I believe one is Gruskin.

 12            Q.      Okay.

 13            A.      I brought my agendas to show you how

 14    busy we were because getting this information was a

 15    chore so I can pull --

 16            Q.      Thank you.

 17            A.      -- I can pull the agenda --

 18            Q.      No --

 19            A.      -- to see what the names are.

 20            Q.      -- only if you recall.

 21            A.      I think it's Gruskin on Arizona --

 22            Q.      Okay.

 23            A.      -- Lane -- Road.

 24            Q.      And then the other one you don't remember?

 25            A.      No.


New York              Hudson Reporting and Video               New Jersey
Connecticut           Nationwide 1-800-310-1769              Pennsylvania
Case 3:17-cv-03226-MAS-DEA Document 55-20 Filed 09/06/19 Page 22 of 27 PageID: 1125

                                                                             107
        1              Q.      All right.     Okay.
        2                      What's the Spray Park in Jackson

        3    Township?

        4              A.      It's a park that the Township created
        5    that is used ideally in the summer months that -- like

        6    a little recreational area where water is sprayed and

        7    there's fountains and things that are enjoyed by young
        8    people.

        9              Q.      Okay.   And where is it located?

       10              A.      It is located in -- what's the actual

       11    address?

       12                      It's the -- what do they call it?           What

       13    do they call it?       It's like a --

       14              Q.      Is it by the Justice Center?

       15              A.      Yeah.   Justice Complex.       That's it.
       16              Q.      Okay.   All right.

       17              A.      Where there's, you know, a hockey rink,

       18    baseball fields, soccer fields; that kind of thing.

       19              Q.      Okay.   And you were --

       20                      MS. RATH:    I'm sorry.     Let's mark.
       21                      (Exhibits P-215, P-216 and P-217 marked

       22    for identification.)
       23              Q.      Mr. Purpuro, you sought approval for the

       24    Spray Park.      Is that correct?

       25              A.      Say that again?


      New York              Hudson Reporting and Video               New Jersey
      Connecticut           Nationwide 1-800-310-1769              Pennsylvania
Case 3:17-cv-03226-MAS-DEA Document 55-20 Filed 09/06/19 Page 23 of 27 PageID: 1126

                                                                             111
        1             A.       Yes.
        2             Q.       Okay.    From who?

        3             A.       Once again when I did the E-mails with

        4    the key words it was more than likely the same people
        5    who were part of your list but once again --

        6             Q.       The list that was in my subpoena?

        7             A.       Yes.    And if you see the -- you know,
        8    the E-mails pertaining to whatever number that is --

        9    number 56 -- those were the people who would have

       10    complained.

       11             Q.       Okay.    And were there complaints

       12    targeted toward the use -- I'm sorry -- did the

       13    complaints concern the use of portable toilets in the

       14    Township by the Orthodox Jewish community?

       15             A.       They were specific to addresses that
       16    were of concerns and more than likely pertaining to

       17    the Jewish community, yes.

       18             Q.       Okay.    And how many properties did you

       19    investigate with respect to the portable toilet use

       20    issue?
       21             A.       At that point it was more of a code

       22    enforcement issue more than a zoning issue.
       23             Q.       Okay.

       24             A.       So I didn't really -- I only took the

       25    properties and some of the photos that were taken with


      New York              Hudson Reporting and Video               New Jersey
      Connecticut           Nationwide 1-800-310-1769              Pennsylvania
Case 3:17-cv-03226-MAS-DEA Document 55-20 Filed 09/06/19 Page 24 of 27 PageID: 1127

                                                                       112
   1    those E-mails and really turned it over to Code
   2    Enforcement.

   3            Q.       Okay.    So you didn't go out yourself and

   4    investigate any property?
   5            A.       Correct.

   6            Q.       All right.

   7            A.       As I recall.
   8            Q.       Okay.    And do you remember how many

   9    properties you turned over for investigation to code

 10     compliance?

 11             A.       The popular answer seems to be five but

 12     I would say no more than five.

 13             Q.       Okay.    Were you ever directed by a

 14     Township official to investigate the use of a portable

 15     toilet at a property when it wasn't permitted?
 16             A.       I don't recall.

 17             Q.       Okay.    And are -- okay.

 18                      Do you know if any citations have been

 19     issued with respect to these portable toilet use?

 20             A.       I'm not aware if they were or they
 21     weren't.

 22             Q.       Okay.    Have you received any complaints
 23     regarding illegal pools in Jackson Township?

 24             A.       Not illegal pools, no.

 25             Q.       Okay.    Pools that are -- maybe are being


New York              Hudson Reporting and Video               New Jersey
Connecticut           Nationwide 1-800-310-1769              Pennsylvania
Case 3:17-cv-03226-MAS-DEA Document 55-20 Filed 09/06/19 Page 25 of 27 PageID: 1128

                                                                             113
        1    used for commercial purpose as opposed to an

        2    individual residential use?

        3             A.      Yes.

        4             Q.      Okay.    And where were those pools?        Let

        5    me back up.

        6                     How many have you received in terms of

        7    complaints?

        8             A.      No more than ten so between five and ten.

        9             Q.      Okay.    Again, did those pools, were they

       10    on property owned by Orthodox Jewish residents?

       11             A.      Yes.

       12             Q.      And when did those complaints start?

       13             A.      As I recall I would say last summer

       14    would have been the -- when I may have gotten any --

       15    may have gotten communications that there were pools

       16    that were being rented.

       17             Q.      Okay.

       18             A.      Actually, it's two summers ago.

       19             Q.      Okay.    Did you receive any complaints

       20    this past summer?

       21             A.      Yes.

       22             Q.      All right.     And did you personally

       23    investigate any properties?

       24             A.      I did.

       25             Q.      Okay.    And would that have been the ten


      New York              Hudson Reporting and Video               New Jersey
      Connecticut           Nationwide 1-800-310-1769              Pennsylvania
Case 3:17-cv-03226-MAS-DEA Document 55-20 Filed 09/06/19 Page 26 of 27 PageID: 1129

                                                                       114
   1    in total at most you indicated?
   2             A.      I may have visited probably two or three

   3    sites and as I recall there was one on the end of

   4    Chelsea Road where I spoke to the homeowner and he did
   5    tell me he was renting his pool out and I said, "Well,

   6    you can't do it," and, you know, he gave me the -- you

   7    know, the okay that, you know, he didn't know and he
   8    stopped doing it and follow-up revealed that there's

   9    been no activity at that particular address.

 10              Q.      Okay.    Did you issue any citations or

 11     violation notices for any of these properties?

 12              A.      I would say no because I had no real

 13     proof.

 14              Q.      Okay.    Were you ever directed by a

 15     Township official to investigate an issue of an
 16     illegal pool?

 17              A.      Not that I recall.

 18              Q.      Okay.    Do you recall receiving one of

 19     these complaints an individual using the term

 20     "ghetto"?
 21              A.      There are some E-mails that have that

 22     term -- that term for sure --
 23              Q.      Okay.

 24              A.      -- and either one of those key names

 25     would have brought up what -- I think specifically


New York              Hudson Reporting and Video               New Jersey
Connecticut           Nationwide 1-800-310-1769              Pennsylvania
Case 3:17-cv-03226-MAS-DEA Document 55-20 Filed 09/06/19 Page 27 of 27 PageID: 1130

                                                                             119
         1                         CERTIFICATE         OF      OFFICER
         2
         3
         4
         5                          I, PATRICIA J. RUSSONIELLO, a
         6   Certified Court Reporter and a Notary Public of the
         7   State of New Jersey, do hereby certify that prior to
         8   the commencement of the examination the witness was
         9   duly sworn by me.
       10                           I DO FURTHER CERTIFY that the
       11    following is a true and accurate transcript of the
       12    testimony as taken stenographically by and before me
       13    at the date, time and place aforementioned.
       14                           I DO FURTHER CERTIFY that I am
       15    neither a relative nor employee, nor attorney or
       16    counsel to any parties involved; that I am neither
       17    related to nor employed by any such attorney or
       18    counsel, and that I am not financially interested in
       19    the action.
       20
       21
       22
       23
             \\PATRICIA J. RUSSONIELLO
       24    NOTARY PUBLIC OF THE STATE OF NEW JERSEY
             My Commission Expires: 4/20/2020
       25    C.C.R. License No. XI00517


      New York              Hudson Reporting and Video               New Jersey
      Connecticut           Nationwide 1-800-310-1769              Pennsylvania
